DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 11/26/2021.
Applicant’s amendments filed 11/26/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1; cancelation of claims 13-20; and the addition of new claims 21 and 22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites limitations “the second isolation layer” that lack antecedent basis because claim 21 and claim 1 (upon which claim 21 depends) do not define “the second isolation layer”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0081180 to Park et al. (hereinafter Park) in view of Colinge et al. (US 2015/0137067, hereinafter Colinge).
With respect to Claim 1, Park discloses a semiconductor structure (e.g., a semiconductor device including a vertical channel structure) (Park, Figs. 1, 4, ¶0002, ¶0004-¶0006, ¶0019-¶0069), comprising:
       a substrate (e.g., 101) (Park, Figs. 1, 4, ¶0021-¶0025);
       a doped source layer (e.g., 109) (Park, Fig. 4, ¶0024, ¶0033), formed in the substrate (101);
       a channel pillar (e.g., active fins 110a) (Park, Fig. 4, ¶0022-¶0023, ¶0033), formed on the doped source layer (109);
        a gate structure (e.g., 115/120/137/138, including a gate dielectric layer 115, a gate electrode 120, and a spacer 137/138) (Park, Fig. 4, ¶0035-¶0038), formed on a sidewall surface of the channel pillar (e.g., 110a);
       a first contact layer (e.g., 126) (Park, Fig. 4, ¶0039), having a top surface coplanar with a top surface of the doped source layer (109) and a first thickness and formed at a surface of the doped source layer (109); and
       a second contact layer (e.g., 125), having a top surface coplanar with a top surface of the gate structure (e.g., 115/120/137) and a second thickness and formed on a top surface of the channel pillar (110a) (Park, Fig. 4, ¶0039, ¶0066).
	Further, Park does not specifically disclose that the first thickness is greater than the second thickness.
However, Colinge teaches a nanowire FET transistor (Colinge, Figs. 1A-1B, ¶0001, ¶0003-¶0005, ¶0025-¶0032) including a source region (106) on a first end of nanowire channel (110) and a drain region (112) on a second end of nanowire channel (110), a source silicide (108) formed on the source region, (106) and a drain silicide (114) formed on the drain region (112), wherein the source silicide and the drain silicide have different geometries, thicknesses, and/or compositions which are optimized for better device performance (Colinge, Figs. 1A-1B, ¶0027-¶0031), specifically, the drain silicide (114) is optimized for sitting atop of the nanowire, and the source silicide (108) is optimized for the higher thermal budget.

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor structure of Park by optimizing the geometries, thicknesses, and compositions of the source silicide and the drain silicide as taught by Colinge to have the first thickness is greater than the second thickness in order to provide gate-all-around nanowire channel field-effect transistor with improved device performance (Colinge, ¶0001, ¶0003-¶0005, ¶0027-¶0032).
Regarding Claim 4, Park in view of Colinge discloses the semiconductor structure according to claim 1. Further, Park discloses the semiconductor structure, wherein: the first contact layer (e.g., 126) (Park, Fig. 4, ¶0039) is made of a metal silicide; and -29-Clien Ref No. 2018-00713-SH-US A 1torney Docket No. 00158.0695.OOUSthe second contact layer (e.g., 125) is made of a metal silicide, but does not specifically disclose that the metal silicide (of the first contact layer) including titanium silicide, nickel silicide, cobalt silicide, or a combination thereof; and -29-Clien Ref No. 2018-00713-SH-US A 1torney Docket No. 00158.0695.OOUSthe metal silicide (of the second contact layer) including titanium silicide, nickel silicide, cobalt silicide, or a combination thereof.
However, Colinge teaches forming a source silicide (108) on the source region, (106) and a drain silicide (114) on the drain region (112), wherein the source silicide (108) comprised of titanium silicide, nickel silicide, cobalt silicide, or a combination thereof, and the drain silicide (114) comprised of nickel silicide, and thicknesses and compositions of the source silicide (108) and the drain silicide (114)  are optimized for better device performance (Colinge, Figs. 1A-1B, ¶0027-¶0031), specifically, the drain silicide (114) is optimized for sitting atop of the nanowire, and the source silicide (108) is optimized for the higher thermal budget.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Park/Colinge by optimizing the thicknesses and compositions of the source silicide and the drain silicide as taught by Colinge to have the metal silicide (of the first contact layer) including titanium silicide, nickel silicide, cobalt silicide, or a combination thereof; and -29-Clien Ref No. 2018-00713-SH-US A 1torney Docket No. 00158.0695.OOUSthe metal silicide (of the second contact layer) including nickel silicide in order 
Regarding Claim 5, Park in view of Colinge discloses the semiconductor structure according to claim 1. Further, Park discloses the semiconductor structure, further including: a first conductive structure (e.g., 130) (Park, Fig. 4, ¶0039, ¶0040), formed on the first contact layer (e.g., 126); and a second conductive structure (140), formed on the second contact layer (e.g., 125).
Regarding Claim 7, Park in view of Colinge discloses the semiconductor structure according to claim 1. Further, Park discloses the semiconductor structure, wherein the gate structure (e.g., 115/120) (Park, Fig. 4, ¶0035-¶0038) includes: a first portion and a second portion, wherein: the first portion surrounds the channel pillar (e.g., 110a), and the second portion is formed over the substrate (101) on one side of the channel pillar (e.g., 110a).
Regarding Claim 8, Park in view of Colinge discloses the semiconductor structure according to claim 7. Further, Park discloses the semiconductor structure, wherein the first portion of the gate structure includes: a gate dielectric layer (115) (Park, Fig. 4, ¶0035-¶0038) formed on the sidewall surface of the channel pillar, a first portion of a work function layer (e.g., a first conductive layer including TiN or TaN) formed on the gate dielectric layer (116) (Park, Fig. 4, ¶0035, ¶0036, ¶0063), and -30-Client Ref No. 2018-00713-SH-USa first portion of a gate electrode layer (e.g., a second conductive layer including tungsten, copper or aluminum) formed on the first portion of the work function layer; and the second portion of the gate structure (120) includes: a second portion of the work function layer (e.g., a first conductive layer including TiN or TaN) formed over the substrate (101), and a second portion (e.g., a second conductive layer including tungsten, copper or aluminum) of the gate electrode layer formed over the second portion of the work function layer.
Regarding Claim 9, Park in view of Colinge discloses the semiconductor structure according to claim 8. Further, Park discloses the semiconductor structure, 
Regarding Claim 10, Park in view of Colinge discloses the semiconductor structure according to claim 7. Further, Park discloses the semiconductor structure, further including: a third conductive structure (e.g., 150) (Park, Fig. 4, ¶0039, ¶0069), formed on the second portion of the gate structure (120).
Regarding Claim 11, Park in view of Colinge discloses the semiconductor structure according to claim 1. Further, Park discloses the semiconductor structure, further including: a first isolation layer (e.g., 131), disposed between the gate structure (120) (Park, Fig. 4, ¶0044, ¶0047, ¶0062) and the substrate (101); and a second isolation layer (e.g., 170) (Park, Fig. 4, ¶0039-¶0040, ¶0068), formed on the first isolation layer (131), wherein: the gate structure (120) is located in the second isolation layer (170).
Regarding Claim 12, Park in view of Colinge discloses the semiconductor structure according to claim 11. Further, Park discloses the semiconductor structure, further including: a third isolation layer (e.g., upper portion of the isolation layer 170 including contact 140), formed on the gate structure (120) and on the second isolation layer (e.g., lower portion of the isolation layer 170 including the channel 110 and the gate structure 115/120).
Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0081180 to Park in view of Colinge (US 2015/0137067) as applied to claim 1 (claim 5), and further in view of Yang et al. (US 2016/0308002, hereinafter Yang).
Regarding Claim 2, Park in view of Colinge discloses the semiconductor structure according to claim 1. Further, Park does not specifically disclose that the first thickness is in a range of approximately 5 nm to 10 nm. However, Yang teaches a vertical gate-all-around (VGAA) FET transistor (Yang, Fig. 1A, ¶0002, ¶0009-¶0042) including nanowire channel (104), a source/drain region (116), and a source/drain silicide (122) on a top surface of the source/drain region (116), wherein the source/drain silicide (122) has a vertical dimension (H) (Yang, Fig. 1A, ¶0014) of about 3 nm to about 30 nm, the silicide region (122) is formed so as to reduce contact resistance and parasitic resistance of the VGAA transistor. The claimed range overlaps the range of Yang.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Park/Colinge by optimizing the 
Regarding Claim 3, Park in view of Colinge discloses the semiconductor structure according to claim 1. Further, Park does not specifically disclose that the second thickness is in a range of approximately 3 nm to 6 nm. However, Yang teaches a vertical gate-all-around (VGAA) FET transistor (Yang, Fig. 1A, ¶0002, ¶0009-¶0042) including a nanowire channel (104), a source/drain region (116), and a source/drain silicide (122) on a top surface of the source/drain region (116), wherein the source/drain silicide (122) has a vertical dimension (H) (Yang, Fig. 1A, ¶0014) of about 3 nm to about 30 nm, the silicide region (122) is formed so as to reduce contact resistance and parasitic resistance of the VGAA transistor. The claimed range overlaps the range of Yang.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Park/Colinge by optimizing the vertical dimension of the source/drain silicide as taught by Yang to have the semiconductor structure, wherein: the second thickness is in a range of approximately 3 nm to 6 nm in order to provide improved vertical gate-all-around (VGAA) nanowire channel field-effect transistor with reduced contact resistance and parasitic resistance of the VGAA transistor (Yang, ¶0002, ¶0009, ¶0014, ¶0016, ¶0042).
Regarding Claim 6, Park in view of Colinge discloses the semiconductor structure according to claim 5. Further, Park discloses that the first conductive structure (e.g., 130) (Park, Fig. 4, ¶0039, ¶0040) is made of a metal; and the second conductive structure (e.g., 140) (Park, Fig. 4, ¶0039, ¶0040) is made of a metal, but does not specifically disclose that the metal (of the first conductive structure) including copper (Cu), tungsten (W), aluminum (Al), or a combination thereof; and the metal (of the second conductive structure) including copper (Cu), tungsten (W), aluminum (Al), or a combination thereof.
However, Yang teaches a vertical gate-all-around (VGAA) FET transistor (Yang, Fig. 1A, ¶0002, ¶0009-¶0042) including nanowire channel (104), a bottom a source region (116), and a silicide (122) on a 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Park/Colinge by forming vertical GAA transistor including nanowire channel and the source/drain contacts comprised of specific material and dimensions as taught by Yang to have the semiconductor structure, wherein: the metal (of the first conductive structure) including copper (Cu), tungsten (W), aluminum (Al), or a combination thereof; and the metal (of the second conductive structure) including copper (Cu), tungsten (W), aluminum (Al), or a combination thereof in order to provide improved vertical gate-all-around (VGAA) nanowire channel field-effect transistor with reduced contact resistance and parasitic resistance of the VGAA transistor (Yang, ¶0002, ¶0009, ¶0014, ¶0016, ¶0042).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0081180 to Park in view of Colinge (US 2015/0137067) as applied to claim 1, and further in view of Ohta et al. (US Patent No. 7,193,270, hereinafter Ohta).
Regarding Claim 21, Park in view of Colinge discloses the semiconductor structure according to claim 1. Further, Park does not specifically disclose that the second isolation layer has a top surface lower than the top surface of the gate structure. However, Ohta teaches forming a semiconductor device comprising a vertical transistor (Ohta, Fig. 2, Col. 1, lines 65-67; Col. 2, lines 1-7; Col. 3, lines 20-67; Col. 4, lines 11-54; Col. 8, lines 24-67; Col. 10, lies 23-39) to achieve high-density integration of chips and high performance, wherein the vertical transistor comprises the gate structure including the gate insulating layer (23) (Ohta, Fig. 2, Col. 3, lines 20-36; Col. 4, lines 9-41; Col. 6, lines 47-60) and the gate electrode having a multi-layered film (e.g., 22a and 22b) formed in the second isolation layer (27), and the gate insulating layer (23) of the gate structure has a portion formed in the third isolation layer including the insulation layer (33) such that the second isolation layer (27) has a top surface lower than the top surface of the gate insulating layer (23) of the gate structure.
.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0081180 to Park in view of Colinge (US 2015/0137067) as applied to claim 11, and further in view of Ohta (US Patent No. 7,193,270) and Anderson et al. (US 2020/0006552, hereinafter Anderson).
Regarding Claim 22, Park in view of Colinge discloses the semiconductor structure according to claim 11. Further, Park discloses that the gate structure (e.g., 115/120/137/138, including a gate dielectric layer 115, a gate electrode 120, and spacer 137/138) (Park, Fig. 4, ¶0035-¶0038, ¶0061-¶0063) includes a gate dielectric layer (115) formed on the sidewall surface of the channel pillar, a first conductive layer (e.g., TiN) formed on the gate dielectric layer (115), and a gate electrode layer (e.g., a second conductive layer comprised of W, Co, Cu, or Al) formed on the first conductive layer, but does not specifically disclose that (1) the top surface of the gate structure is coplanar with a top surface of the gate dielectric layer and higher than a top surface of the gate electrode layer; (2) a work function layer formed on the gate dielectric layer, and a gate electrode layer formed on the work function layer.
Regarding (1), Ohta teaches forming a semiconductor device comprising a vertical transistor (Ohta, Fig. 2, Col. 1, lines 65-67; Col. 2, lines 1-7; Col. 3, lines 20-67; Col. 4, lines 11-54; Col. 8, lines 24-67; Col. 10, lies 23-39) to achieve high-density integration of chips and high performance, wherein the vertical transistor comprises the gate structure including the gate insulating layer (23) (Ohta, Fig. 2, Col. 3, lines 20-36; Col. 4, lines 9-41; Col. 6, lines 47-60) and the gate electrode having a multi-layered film (e.g., 22a and 22b) formed in the second isolation layer (27), and the gate insulating layer (23) of the gate structure has a portion formed in the third isolation layer including the insulation layer (33) such that the 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Park/Colinge by forming vertical transistor including the gate electrode in the second isolation layer having a top surface lower than a top surface of the gate insulating layer as taught by Ohta to have the semiconductor structure, wherein the top surface of the gate structure is coplanar with a top surface of the gate dielectric layer and higher than a top surface of the gate electrode layer in order to provide improved vertical transistor having multi-layered gate structure to reduce leakage current and to reduce stresses applied to the channel and gate insulating layer, and thus to achieve high-density integration of chips and high performance (Ohta, Col. 1, lines 65-67; Col. 2, lines 1-7; Col. 3, lines 51-55; Col. 4, lines 16-22).
Regarding (2), Anderson teaches forming a vertical transistor (Anderson, Fig. 12, ¶0001, ¶0034, ¶0061-¶0062) comprising a gate electrode structure (e.g., 270/285) wrapping around the channel structure, wherein the gate electrode structure (270/285) includes the work function setting layer (e.g., a nitride layer such as TiN or TaN) (Anderson, Fig. 12, ¶0062) between the gate dielectric and the gate conductor.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Park/Colinge by forming vertical transistor including the work function setting layer between the gate dielectric and the gate conductor as taught by Anderson to have the semiconductor structure, wherein a work function layer formed on the gate dielectric layer, and a gate electrode layer formed on the work function layer in order to properly set the work function of the gate electrode, ad to provide improved vertical transistor to increase the device density on the wafer (Anderson, ¶0001, ¶0034, ¶0062).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891